Citation Nr: 1437537	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-08 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure in service.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Buffalo, New York. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 

FINDINGS OF FACT

1. The Veteran currently suffers from residuals of the cystoprostatectomy he underwent to treat his prostate cancer.  

2. The Veteran's service on the USS Enterprise involved on-shore visitation in the Republic of Vietnam.  

3. There is no affirmative evidence of record indicating the Veteran was not exposed to herbicides during his qualifying Vietnam service.    


CONCLUSION OF LAW

The criteria for service connection for residuals of prostate cancer have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veteran's claim of entitlement to service connection for residuals of prostate cancer has been granted.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

The Veteran asserts he is entitled to service connection for his current residuals of prostate cancer because the cancer was a result of his exposure to herbicides during his service in Vietnam.  For the reasons that follow, the Board finds service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that his prostate cancer was a result of in-service herbicide exposure.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e) (2013).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2011). Among the list of diseases presumed to be the result of herbicide exposure is prostate cancer.  38 C.F.R. § 3.309(e).  
	
"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

The medical evidence of record clearly shows the Veteran underwent a radical cystoprostatectomy due to a diagnosis of prostate cancer, and that he now suffers significant residuals as a result of that procedure.  The Board therefore finds the Veteran has a current disability.  

The Veteran's service treatment records are absent for any complaints, symptoms, diagnoses or treatment related to prostate cancer, or any other prostate problem.  The Veteran has never asserted that his prostate cancer manifested during service, and no other evidence of record indicates in-service incurrence of prostate cancer.  

As noted above, prostate cancer is included in the list of disabilities for which service connection may be granted on a presumptive basis as related to herbicide exposure in service.  The Veteran's service personnel and treatment records reflect that he was stationed on the USS Enterprise in 1966 off the coast of Vietnam.  The Veteran was awarded the Vietnam Service Medal; however, the issuance of this award does not suffice to establish qualifying service in Vietnam for the purpose of the herbicide presumption.  See VAOPGCPREC 27-97, supra.  

The USS Enterprise is not included in the list of ships that operated on the inland waterways of Vietnam, and the Veteran has never asserted that his ship operated in the inland waterways.  Rather, the Veteran has consistently reported that as part of his duties as a storekeeper, he traveled by helicopter from the ship into the port at Da Nang, where he offloaded supplies on land and then returned to the ship.  He claims his herbicide exposure occurred while he was on land in Vietnam unloading supplies from the ship.  The Veteran's service personnel records reflect his assignment as a storekeeper, and include a citation for exemplary performance of his storekeeper duties during his earlier service on the USS Albany.  

Development conducted by the RO in connection with the Veteran's allegations of herbicide exposure yielded an April 2009 response from the Defense Personnel Records Imaging System regarding the USS Enterprise.  The response indicated that the ship had conducted several combat operations off the coast of Vietnam in 1966.  The response explained that the only records retained from such a ship were command histories, deck logs, and muster rolls, and that those records did not normally annotate individuals arriving or going ashore on a regular basis.  The response noted that deck logs could indicate aircraft arriving or departing but did not list passengers by name, unless they were high-ranking officials or dignitaries, and did not list the destinations of such aircraft.  The response also noted that logbooks maintained aboard riverboats or launches were not considered permanent records, and therefore were not retained.  

The Veteran has provided competent and credible lay evidence of his in-country visitation in Vietnam.  His consistent reports of traveling ashore by helicopter to deliver supplies are consistent with the duties of his military assignment, as shown in his service personnel records.  Development conducted regarding the USS Enterprise indicated that records of personnel regularly traveling ashore would not have been retained, and that such records would likely not have listed individual crewmen as passengers or the destination to which they were traveling.  Therefore, despite the lack of documentation of helicopter trips to the Da Nang port in the Veteran's service personnel records or 1966 records from the USS Enterprise, such trips were certainly feasible and may have been made regularly by the Veteran in his assignment as a storekeeper.  




	(CONTINUED ON NEXT PAGE)


As the preponderance of the competent and credible evidence establishes the Veteran's visitation in the Republic of Vietnam, the Board finds he has established qualifying "service in Vietnam" for the purpose of the herbicide presumption.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran had qualifying service in Vietnam and there is no affirmative evidence that he was not exposed to herbicides during that service.  The Veteran currently suffers from residuals of the radical cystoprostatectomy he underwent for his prostate cancer, a condition included among those presumed related to in-service herbicide exposure.   Accordingly, the presumption of service connection for herbicide exposure is for application in this case.  The Veteran's residuals of prostate cancer are presumed to be related to his Vietnam service, and service connection is granted on a presumptive basis.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).  


ORDER

Entitlement to service connection for residuals of prostate cancer is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


